IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10366
                         Conference Calendar



BYRON LAMONTE MCCUTCHEON,

                                          Petitioner-Appellant,

versus

BOB GUZIK, Warden, Federal Medical
Center, Fort Worth, Texas,

                                          Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:00-CV-1754-A
                         --------------------
                            August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Byron Lamonte McCutcheon, federal prisoner #60246-080,

appeals the district court’s denial of his postjudgment motion

challenging the judgment that dismissed his 28 U.S.C. § 2241

petition.   McCutcheon’s motion is construed as a Fed. R. Civ.

P. 60(b) motion, the denial of which we review for abuse of

discretion.    Travelers Ins. Co. v. Liljeberg Enter., Inc., 38
F.3d 1404, 1408 (5th Cir. 1994); Hamilton Plaintiffs v. Williams

Plaintiffs, 147 F.3d 367, 371 n.10 (5th Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10366
                                -2-

     McCutcheon did not make the showing required to proceed

under 28 U.S.C. § 2241.   See Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001).   Accordingly, he has not shown

that the district court’s denial of his Fed. R. Civ. P. 60(b)

motion was an abuse of discretion.   See Travelers Ins. Co., 38
F.3d at 1408.   The judgment of the district court is AFFIRMED.